1.

Per Curiam.
Motion to dismiss an appeal. The notice of appeal was given in open court, • as provided in Section 549, B. & C. Comp, of the Civil Code. The Criminal Code provides that a notice of appeal in a criminal action must be served upon the clerk of the court and the district attorney of the county in which *167the judgment roll is filed: B. & C. Comp. §§ 1468, 1469. This code is complete within itself, and the sections of the Civil Code in reference to appeals do not apply to criminal actions: State v. Ellis, 3 Or. 497; State v. Bovee, 11 Or. 57 (4 Pac. 520).
2. The appeal must therefore be dismissed for want of compliance with the requirements of law: State v. Horner, 36 Or. 68 (59 Pac. 549); State v. Blazier, 36 Or. 97 (60 Pac. 203). Dismissed.